 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Michael Anthony Lonigro,                         No. CV-18-04002-PHX-JJT
10                    Plaintiff,                          ORDER
11       v.
12       United Parcel Service Corporation,
13                    Defendant.
14
15            At issue is Defendant’s Motion to Dismiss (Doc. 15, Mot.), to which Plaintiff filed
16   a Response (Doc. 19, Resp.). In this Order, the Court will also address Plaintiff’s Motion
17   for Court Order (Doc. 14) and Motion for Judgment (Doc. 20).
18            In the Motion to Dismiss, Defendant1 argues that pro se Plaintiff Michael Anthony
19   Lonigro’s claims are precluded under the principles of res judicata because Plaintiff
20   brought the same claims against Defendant in a prior lawsuit, and another Judge in this
21   District entered judgment dismissing the claims without leave to amend. (Mot. at 1–2
22   (citing Case No. CV-17-01659-PHX-SPL, Docs. 27, 28).) In response, Plaintiff argues that
23   he believes that his Complaint in this matter states a claim. (Resp. at 1–2.)
24            The judicially created doctrine of claim preclusion, or res judicata, “bars all grounds
25   for recovery which could have been asserted, whether they were or not, in a prior suit
26   between the same parties on the same cause of action.” Costantini v. Trans World Airlines,
27   681 F.2d 1199, 1201 (9th Cir. 1982) (internal quotations and citations omitted). Under the
28   1
      Defendant points out that Plaintiff did not work for the named Defendant, United Parcel
     Service Corporation, but rather UPS Cartage Services. (Mot. at 1 n.1.)
 1   federal standard for res judicata, for a party to successfully argue that a present claim is
 2   precluded by a past claim, there must be: 1) an identity of claims, 2) a final judgment on
 3   the merits in the prior matter, and 3) identity or privity between the parties. Owens v. Kaiser
 4   Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001). “The central criterion in
 5   determining whether there is an identity of claims between the first and second
 6   adjudications is whether the two suits arise out of the same transactional nucleus of facts.”
 7   Id. at 714 (quoting Frank v. United Airlines, Inc., 216 F.3d 845, 851 (9th Cir. 2000)).
 8          Here, the same Plaintiff sues the same Defendant for alleged claims arising from the
 9   same set of facts. In the prior matter, the Court determined that Plaintiff had not and could
10   not state a claim and entered final judgment. (Case No. CV-17-01659-PHX-SPL, Docs. 27,
11   28.) Even if Plaintiff believes that he has stated the claims differently in this matter, he is
12   precluded from bringing a claim based on the same facts when he already did—or could
13   have—in the prior matter. See CollegeSource, Inc. v. AcademyOne, Inc., 709 Fed. App’x
14   440, 443 (9th Cir. 2017) (finding that the plaintiff could have brought its present claim
15   against the defendant in a prior lawsuit, where the claims arise from the same transactional
16   nucleus of facts, and noting that the plaintiff “is not entitled to a second bite at the apple”).
17   For this reason, the Court must dismiss Plaintiff’s present lawsuit.
18          IT IS THEREFORE ORDERED granting Defendant’s Motion to Dismiss (Doc. 15)
19   and dismissing Plaintiff’s claims with prejudice.
20          IT IS FURTHER ORDERED denying Plaintiff’s Motion for Court Order (Doc. 14).
21          IT IS FURTHER ORDERED denying Plaintiff’s Motion for Judgment (Doc. 20).
22          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment and
23   close this case.
24          Dated this 27th day of March, 2019.
25
26                                            Honorable John J. Tuchi
                                              United States District Judge
27
28


                                                   -2-
